Citation Nr: 1129163	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  05-05 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a chronic lumbar strain, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the benefit sought on appeal.

In December 2007, March 2009, and December 2009, the Board remanded this case for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202   (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010). 

The Court has held that painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Although, Lichtenfels dealt with the specific criteria for rating arthritis, the Court has made similar holdings in dealing with ratings under DeLuca and the provisions of 38 C.F.R. §§ 4.40, 4.45.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997).

At the most recent VA examination in August 2009 VA examination the VA examiner found objective evidence of painful motion, including repetitive motion, but did not note the point at which pain began.  It was also reported that the Veteran had flare-ups of back disability, but there was no opinion as to what, if any additional limitation was present during flare-ups.  In its last remand the Board had instructed that the examiner should report any additional limitation due to flare-ups, in terms of the additional limitation of motion.  The examination report is inadequate.

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010). 

Furthermore, the issue of entitlement to TDIU is inextricably intertwined with the issue of entitlement to a higher initial rating for residuals of a chronic lumbar strain.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Holland v. Brown, 6 Vet. App. 443m 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that TDIU is an element of all claims for increased ratings).

In the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  Such an opinion has not yet been obtained.

Accordingly, the case is REMANDED for the following action:
		
1.  The Veteran should be scheduled for a VA examination to determine the current level of impairment due to the service connected low back disability. 

The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.   

The examiner should report the Veteran's ranges of thoracolumbar spine flexion, extension, lateral flexion, and rotation in degrees and note the presence or absence of muscle spasm in the thoracolumbar spine, loss of lateral spine motion, unilateral, in standing position. 

The examiner should determine whether the Veteran's back disability is manifested by weakened movement, excess fatigability, pain, incoordination or flare-ups. Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion lost due to those factors (including during flare-ups).  

The examiner should note the point at which pain begins.   

The examiner should note any neurologic impairment associated with the back disability.  All affected nerves should be noted, and the severity of any associated disability should be noted.  The examiner should also note any periods of physician prescribed bed rest. 

The examiner should provide an opinion as to whether the service connected disabilities (lumbosacral strain, anxiety neurosis, hypertension, sinusitis, and residuals of a concussion) would in combination preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.  If the Veteran is not precluded from such employment, the examiner should provide examples of the jobs the Veteran would be able to perform notwithstanding his service connected disabilities.

A complete rationale should be given for all opinions and conclusions expressed.   

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinions. 

3.  The RO/AMC should review the examination reports to insure that they contain the information requested in this remand.   

4.  If any benefit sought on appeal is not fully granted, the RO/AMC should issue a supplemental statement of the case, before the record is returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

